              Case 5:18-cv-07597-BLF Document 60 Filed 06/12/19 Page 1 of 5



1    Mark A. Ozzello (SBN 116595)                    BURSOR & FISHER, P.A.
     Mark.Ozzello@capstonelawyers.com                L. Timothy Fisher (State Bar No. 191626)
2    Tarek H. Zohdy (SBN 247775)                     Joel D. Smith (State Bar No. 244902)
     Tarek.Zohdy@capstonelawyers.com                 Blair E. Reed (State Bar No. 316791)
3    Cody R. Padgett (SBN 275553)                    1990 North California Blvd., Suite 940
                                                     Walnut Creek, CA 94596
4    Cody.Padgett@capstonelawyers.com                Telephone: (925) 300-4455
     Trisha K. Monesi (SBN 303512)                   Facsimile: (925) 407-2700
5    Trisha.Monesi@capstonelawyers.com               E-Mail: ltfisher@bursor.com
     Capstone Law APC                                jsmith@bursor.com
6    1875 Century Park East, Suite 1000              breed@bursor.com
     Los Angeles, California 90067
7    Telephone: (310) 556-4811                       Attorneys for Plaintiff Rick Musgrave

8    Facsimile: (310) 943-0396                       GREENBERG TRAURIG, LLP
                                                     IAN C. BALLON (SBN 141819)
9    Attorneys for Plaintiff Alexander Huynh         Ballon@gtlaw.com
                                                     1900 University Avenue, 5th Floor
10   IVY T. NGO (249860)                             East Palo Alto, California 94303
     FRANKLIN D. AZAR &                              Telephone: 650.328.7881
11   ASSOCIATES, P.C.                                Facsimile: 650.462.7881
     14426 East Evans Avenue
12
     Aurora, CO 80014                                REBEKAH S. GUYON (SBN 291037)
13   Telephone: (303) 757-3300                       GuyonR@gtlaw.com
     Facsimile: (720) 213-5131                       1840 Century Park East, Suite 1900
14   Email: ngoi@fdazar.com
                                                     Los Angeles, California 90067-2121
15   Attorneys for Plaintiffs Erica Cooper and       Telephone: 310.586.7700
     Jeri Connor                                     Facsimile: 310.586.7800
16
                                                     Attorneys for defendant Quora, Inc.
17
18                                    UNITED STATES DISTRICT COURT

19                                 NORTHERN DISTRICT OF CALIFORNIA

20                                             SAN JOSE DIVISION

21   ALEXANDER HUYNH, ERICA                                CASE NO.: 5:18-cv-07597-BLF
     COOPER, JERI CONNOR, and RICK
22   MUSGRAVE individually, and on behalf                  STIPULATION AND [PROPOSED] ORDER
     of a class of similarly situated individuals,         CHANGING TIME PURSUANT TO CIVIL
23                                                         L.R. 6-2
                    Plaintiffs,
24
     v.
25
     QUORA, INC., a Delaware corporation,
26
                    Defendant.
27
28

                                                                                    Case No.: 5:18-cv-07597-BLF
                                                                      Stipulated Request for Order Changing Time
               Case 5:18-cv-07597-BLF Document 60 Filed 06/12/19 Page 2 of 5



1           Pursuant to Civil L.R. 6-2, plaintiffs Alexander Huynh, Erica Cooper, Jeri Connor, Rick

2    Musgrave and defendant Quora, Inc. (“Quora”) (collectively, the “parties”) by and through their

3    respective counsel, hereby stipulate to the below briefing schedule for Quora’s Motion to Dismiss the

4    Consolidated Second Amended Class Action Complaint (May 28, 2019), ECF No. 57 (“Motion”).

5           In support of this stipulation, the parties state as follows:

6           WHEREAS, on February 5, 2019, Quora and plaintiffs Huynh, Cooper, and Connor stipulated to

7    a briefing schedule for a motion to dismiss the Consolidated First Amended Class Action Complaint

8    (Feb. 12, 2019), ECF No. 25, providing that “(1) plaintiffs will have (30) days to file a response to

9    Quora’s motion to dismiss, until no later than May 3, 2019; and (2) Quora will have twenty (20) days to

10   file a reply brief in support of the motion to dismiss, until no later than May 23, 2019,” ECF No. 22 at 1;

11          WHEREAS, the Court entered an order adopting Quora, Huynh, Cooper, and Connor’s stipulated

12   briefing schedule on February 6, 2019, see ECF No. 23;

13          WHEREAS, on April 4, 2019, plaintiffs Alexander Huynh, Erica Cooper, Jeri Connor, and

14   defendant Quora stipulated that, “[i]f Quora moves to dismiss . . . any further consolidated complaint

15   that is filed (and if any further consolidated complaint does not include claims, theories of recovery, or

16   plaintiffs beyond those in the operative complaints in the Huynh/Cooper and Musgrave actions) . . . (1)

17   plaintiffs will have thirty (30) days to file a response to Quora’s motion to dismiss; and (2) Quora will

18   have twenty (20) days to file a reply brief in support of the motion to dismiss,” ECF No. 44 at 14.

19          WHEREAS, on April 11, 2019, this Court issued an order consolidating the cases of plaintiffs

20   Alexander Huynh, Erica Cooper, Jeri Connor, and plaintiff Rick Musgrave and ordering plaintiffs to file

21   a consolidated complaint, but the Court’s order did not address the previously agreed-upon briefing

22   schedule (see ECF No. 45);

23          WHEREAS, on April 25, 2019, plaintiffs Alexander Huynh, Erica Cooper, Jeri Connor, and Rick

24   Musgrave filed the Consolidated Second Amended Complaint, see ECF No. 55;

25          WHEREAS, on May 28, 2019, Quora filed the Motion, see ECF No. 57;

26          WHEREAS, the parties agree that considering the length of time between the filing of Quora’s

27   motion and the hearing date, the number of causes of action alleged, as well as the number of plaintiffs, a

28   lengthened briefing schedule to ensure that the parties have a reasonable time to complete their respective
                                                            3
                                                                                        Case No.: 5:18-cv-07597-BLF
                                                                            Stipulated Request for Order Changing Time
               Case 5:18-cv-07597-BLF Document 60 Filed 06/12/19 Page 3 of 5



1    opposition and reply is appropriate;

2           WHEREAS, the parties have agreed that plaintiffs will have until July 18, 2019 to file a response

3    to the Motion, and Quora will have until August 22, 2019 to file a reply brief in support of the Motion;

4           WHEREAS, the hearing for the Motion has been set for November 14, 2019, and parties’ new

5    stipulated briefing schedule for the Motion will not alter the hearing date or any dates set by the Court

6    other than the briefing schedule for the Motion;

7           WHEREAS, the parties previously stipulated to the following time modifications in this case:

8                   On January 8, 2019, Huynh and Quora stipulated to extend Quora’s deadline to respond

9                    to his complaint (see ECF No. 13);

10                  On February 20, 2019, Musgrave and Quora stipulated to extend Quora’s deadline to

11                   respond to his complaint (see Musgrave ECF No. 10);

12                  On February 21, 2019, the Court entered an order adopting Huynh, Cooper, and Connor

13                   and Quora’s stipulated request to extend Quora’s deadline to respond to the First

14                   Consolidated Amended Complaint until March 28, 2019 (see ECF No. 29);

15                  On March 13, 2019, all parties stipulated (see ECF No. 34, Musgrave ECF No. 16) and

16                   the Court entered an order (see ECF No. 35, Musgrave ECF No. 17) to extend Quora’s

17                   deadline to file a motion to dismiss until thirty (30) days after the later of an order

18                   denying plaintiffs’ pending motions for appointment of lead counsel and consolidation or

19                   the filing of an amended complaint pursuant to an order granting plaintiffs’ motions in

20                   either Action.

21          THEREFORE, the parties stipulate and request that the Court order the following:

22          (1) Plaintiffs will have until July 18, 2019 to file a response to Quora’s Motion; and

23          (2) Quora will have until August 22, 2019 to file a reply brief in support of the Motion.

24
25   DATED: June 11, 2019                           CAPSTONE LAW APC

26
                                                By: /s/ Mark A. Ozzello
27                                                        Mark A. Ozzello
28                                                 Attorneys for Plaintiff Alexander Huynh

                                                            3
                                                                                    Case No.: 5:18-cv-07597-BLF
                                                                        Stipulated Request for Order Changing Time
               Case 5:18-cv-07597-BLF Document 60 Filed 06/12/19 Page 4 of 5



1
2    DATED: June 11, 2019                          FRANKLIN D. AZAR & ASSOCIATES, P.C.

3
                                               By: /s/ Ivy T. Ngo
4                                                         Ivy T. Ngo
5                                                 Attorneys for Plaintiffs Erica Cooper and Jeri Connor

6    DATED: June 11, 2019                          BURSOR & FISHER, P.A.
7
8                                               By: /s/ L. Timothy Fisher
                                                          L. Timothy Fisher
9                                                 Attorneys for Plaintiff Rick Musgrave
10
     DATED: June 11, 2019                          GREENBERG TRAURIG, LLP
11
12                                             By: /s/ Ian C. Ballon
13                                                        Ian C. Ballon
                                                   Attorneys for defendant Quora, Inc.
14
15                                         ATTESTATION OF FILER

16          I, L. Timothy Fisher, am the ECF user whose ID and password are being used to file this

17   Stipulation in compliance with Local Rule 5-1(i)(3). I hereby attest that the concurrence of the filing of

18   this document has been obtained from each of the other signatories indicated by a conformed signature

19   (/s/) within this document.

20
     DATED: June 11, 2019
21
22                                               /s/ L. Timothy Fisher
23
24
25
26
27
28
                                                          3
                                                                                     Case No.: 5:18-cv-07597-BLF
                                                                         Stipulated Request for Order Changing Time
               Case 5:18-cv-07597-BLF Document 60 Filed 06/12/19 Page 5 of 5



1                             [PROPOSED] ORDER GRANTING STIPULATION

2           Plaintiffs will have until July 18, 2019 to file a response to Quora’s Motion, and Quora will have

3    until August 22, 2019 to file a reply brief in support of the Motion.

4    PURSUANT TO STIPULATION, IT IS SO ORDERED.
5
6    DATED: _________________,
               June 12         2019                      ______________________________________
7                                                            Hon. Beth Labson Freeman
                                                             United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           3
                                                                                   Case No.: 5:18-cv-07597-BLF
                                                                       Stipulated Request for Order Changing Time
